Gose, J.
(dissenting) — I think the information charges a crime. While the information is predicated upon the provisions of the code, Rem. & Bal. Code, § 4775, this section must be read in connection with sections 4767, 4768, in order to get a correct understanding of the case. Section 4767 provides:
“The poll-books shall be so arranged as to admit the alphabetical classification of the names of the voters, and ruled in parallel columns, with appropriate heads as follows: Date of registration; names; age; occupation; place of residence; . . . Under the head of place of residence shall be noted the number of lot and block or number and street where the applicant resides or some other definite description sufficient to locate the. residence; and the voter so registered . . shall sign his name in each of the duplicate poll-books on the registry opposite the entries above required, in the column headed ‘Signature,’ . . .”
Section 4768 provides:
“No person shall be registered unless he appears in person before the city or town clerk or officer of registration, at his *142office during office hours, and apply to be registered and give his name, age, occupation, number of place or residence; . .”
The applicable part of § 4775 is as follows:
“If any person shall falsely swear, or affirm, in talcing the oath or making the affirmation prescribed in section 4768, or shall falsely personate another, and procure the person so personated to be registered, or if any person shall represent his name to the city or town clerk, or officer of registration to be different from what it actually is, and cause such name to be registered, or if any person shall cause any name to be placed upon the registry list otherwise than in the manner provided in this act, he shall be deemed guilty of a felony. . .”
The information charges that the appellant appeared before the deputy clerk of the city of Seattle in King county, Washington, and applied to be registered as a voter in such city, and gave his place of residence as Western Hotel, in the city of Seattle, when in truth and in fact that was not his place of residence. This was in direct contravention- of the statute. Under the provisions of § 4768, he could not be registered without applying to the clerk and giving his place of residence. Section 4767 makes specific provision for recording the place of residence of each voter in the poll books provided for that purpose. Rem. & Bal. Code, § 4766, provides that the registration books shall be closed in all general, special, and municipal elections for the purpose of organization, twenty days preceding any election to be held in the city, town, or precinct. Rem. & Bal. Code, § 4786, provides that each of the recognized political parties may have one challenger at the polls of each voting precinct.
The purpose of the several provisions of the statute is to protect the integrity of the ballot. The statute has no other purpose. This clearly appears from the data required of each voter applying to register. It is further disclosed in that it requires poll books to be closed twenty days before the election. If the applicant gives honest information, .the poll books furnish exact data for identifying him and ascertain*143ing whether he is a qualified voter. The quoted part of § 4775 makes it criminal for “any person” to falsely swear in taking the prescribed oath, or to falsely personate another. It also makes it a crime for “any person” to falsely represent his name and cause such name to be registered. It likewise makes it a crime if “any person” shall cause “any name” to be placed on the registry list, “otherwise than in the manner prescribed in this act.” It becomes pertinent, therefore, to turn to other parts of the act to find the “manner prescribed” for securing registration. This is answered by § 4768, which directs that no person shall be registered until he appears before the proper officer and gives his place of residence. This information is then noted upon the poll book, which the voter is required to sign. A reading of these several sections together makes clear the purpose and intent of the law. It seems clear to my mind that, if we will only accept the law as the law-making branch of the government has declared it to be, there is no difficulty in reaching the conclusion that the information charges a crime.
The majority opinion says that there is nothing in the information “even inferentially indicating that the appellant was not lawfully entitled to vote in the precinct for which he is registered.” It further states that it is plain that the appellant is not charged “with falsely swearing,” and that it is plain that he is not charged with “impersonating” another and procuring such person to be registered. These suggestions seem to me wholly inapposite. The information does charge that the appellant caused his name to be placed upon the registry by giving a false residence. The majority opinion leads to the absurd result that the voter who refuses to give his place of residence cannot either register or vote, while the voter who gives a false residence may both register and vote without incurring guilt. I cannot free my mind from the' conviction that the court has not only misinter*144preted both the letter and the spirit of the statute, but that it has rendered a part of the statute entirely nugatory. I therefore dissent.
Ellis and Morris, JJ., concur with Gose, J.